Opinion filed March 22, 2012




                                                       In The


    Eleventh Court of Appeals
                                                     __________

                                             No. 11-11-00285-CR
                                                 __________

                                        JOHN RIVERA, Appellant

                                                            V.

                                      STATE OF TEXAS, Appellee


                             On Appeal from the County Court at Law No. 4

                                               Travis County, Texas

                                 Trial Court Cause No. D-1-DC-11-300387


                                  MEMORANDUM                          OPINION
         The jury convicted John Rivera of assault-family violence, a third-degree felony.1 The
trial court assessed his punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of ten years. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that she has concluded that the appeal is frivolous. Counsel has

         1
           TEX. PENAL CODE ANN. § 22.01(b)(2) (West 2011) elevates a misdemeanor assault-family violence offense to a third-
degree felony if the defendant has a prior conviction for assault-family violence.
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.2 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                              Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                                                    PER CURIAM

March 22, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       2
           By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                   2